             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                           1:20 CR 47

UNITED STATES OF AMERICA                   )
                                           )
v.                                         )            ORDER
                                           )
LAWRENCE KEITH LIMON                       )
____________________________________       )

      This matter is before the Court sua sponte.

      On June 15, 2020, Defendant made his initial appearance. The

Government did not move for pretrial detention and Defendant was released

on certain conditions. Upon additional review, it appears to the undersigned

that Defendant’s conditions of release should be modified.

      The Bill of Indictment filed in this matter (Doc. 1) charges Defendant

with four violations of 18 U.S.C. § 2252A(a)(2) (counts 1-4) and one violation of

18 U.S.C. § 2252A(a)(5)(b) (count 5). Pursuant to 18 U. S. C. § 3142(c)(1)(B)

and in light of counts 1–4, Defendant’s conditions of release are to require

electronic monitoring and other specified conditions.




     Case 1:20-cr-00047-MOC-WCM Document 11 Filed 06/19/20 Page 1 of 2
      Accordingly, the parties are directed to advise, on or before June 23,

2020, of any objections to the modification of Defendant’s conditions of release

to include those conditions required by 18 U. S. C. § 3142(c)(1)(B).

      It is so ordered.
                                   Signed: June 19, 2020




    Case 1:20-cr-00047-MOC-WCM Document 11 Filed 06/19/20 Page 2 of 2
